[concertloanandsecurityag001.jpg]
EXHIBIT 10.1 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT is
made and dated as of June 8, 2017 and is entered into by and between CONCERT
PHARMACEUTICALS, INC., a Delaware corporation, and each of its Qualified
Subsidiaries (hereinafter collectively referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as “Lender”) and HERCULES
CAPITAL, INC., formerly known as Hercules Technology Growth Capital, Inc., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, the “Agent”). RECITALS A.
Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to Thirty Million Dollars ($30,000,000.00) (the
"Term Loan"); and B. Lender is willing to make the Term Loan on the terms and
conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, Borrower,
Agent and Lender agree as follows: SECTION 1. DEFINITIONS AND RULES OF
CONSTRUCTION 1.1 Unless otherwise defined herein, the following capitalized
terms shall have the following meanings: “Account Control Agreement(s)” means
any agreement entered into by and among the Agent, Borrower and a third party
bank or other institution (including a Securities Intermediary) in which
Borrower maintains a Deposit Account or an account holding Investment Property
and which perfects Agent’s first priority security interest in the subject
account or accounts. “ACH Authorization” means the ACH Debit Authorization
Agreement in substantially the form of Exhibit H, which account numbers shall be
redacted for security purposes if and when filed publicly by the Borrower.
“Advance(s)” means a Term Loan Advance. “Advance Date” means the funding date of
any Advance.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag002.jpg]
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower. “Affiliate”
means (a) any Person that directly or indirectly controls, is controlled by, or
is under common control with the Person in question, (b) any Person directly or
indirectly owning, controlling or holding with power to vote thirty-five percent
(35%) or more of the outstanding voting securities of the Person in question,
(c) any Person thirty-five percent (35%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by the Person in
question with power to vote such securities, or (d) any Person related by blood
or marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. “Agent” has the meaning given to
it in the preamble to this Agreement. “Agreement” means this Loan and Security
Agreement, as amended from time to time. “Amortization Date” means January 1,
2019; provided however, if the Interest Only Extension Conditions are satisfied,
then July 1, 2019. “Anti-Corruption Laws” shall mean all laws, rules, and
regulations of any jurisdiction applicable to Borrower or any of its Affiliates
from time to time concerning or relating to bribery or corruption, including
without limitation the United States Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions. “Anti-Terrorism Laws” means any laws, rules, regulations or
orders relating to terrorism or money laundering, including without limitation
Executive Order No. 13224 (effective September 24, 2001), the USA PATRIOT Act,
the laws comprising or implementing the Bank Secrecy Act, and the laws
administered by OFAC. “Assignee” has the meaning given to it in Section 11.13.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list. “Borrower Products” means all products, software,
service offerings, technical data or technology currently being designed,
manufactured or sold by Borrower or which



--------------------------------------------------------------------------------



 
[concertloanandsecurityag003.jpg]
Borrower intends to sell, license, or distribute in the future including any
products or service offerings under development, collectively, together with all
products, software, service offerings, technical data or technology that have
been sold, licensed or distributed by Borrower since its incorporation.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.
“Cash” means all cash, cash equivalents and liquid funds. “Change in Control”
means any reorganization, recapitalization, consolidation or merger (or similar
transaction or series of related transactions) of Borrower, sale or exchange of
outstanding shares (or similar transaction or series of related transactions) of
Borrower in which the holders of Borrower’s outstanding shares immediately
before consummation of such transaction or series of related transactions do
not, immediately after consummation of such transaction or series of related
transactions, directly or indirectly retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity. “Claims” has the meaning given to it
in Section 11.10. “Closing Date” means the date of this Agreement. “Collateral”
means the property described in Section 3. “Common Stock” means the Common
Stock, $____ par value per share, of the Borrower. “Confidential Information”
has the meaning given to it in Section 11.12. “Contingent Obligation” means, as
applied to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to (i) any Indebtedness, lease, dividend,
letter of credit or other obligation of another, including any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designated to
protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; provided, however, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such



--------------------------------------------------------------------------------



 
[concertloanandsecurityag004.jpg]
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement. “Copyright License” means any
written agreement granting any right to use any Copyright or Copyright
registration, now owned or hereafter acquired by Borrower or in which Borrower
now holds or hereafter acquires any interest. “Copyrights” means all copyrights,
whether registered or unregistered, held pursuant to the laws of the United
States of America, any State thereof, or of any other country. “Deposit
Accounts” means any “deposit accounts,” as such term is defined in the UCC, and
includes any checking account, savings account, or certificate of deposit that
is not evidenced by an instrument. “Domestic Subsidiary” means any Subsidiary
that is not a Foreign Subsidiary. “Due Diligence Fee” means $20,000, which fee
has been paid to Lender prior to the Closing Date, and shall be deemed fully
earned on such date regardless of the early termination of this Agreement.
“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement could not be reasonably expected to result in a material
adverse tax consequence to Borrower. “Equity Interests” means, with respect to
any Person, the capital stock, partnership or limited liability company
interest, or other equity securities or equity ownership interests of such
Person. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. “Event of Default” has the
meaning given to it in Section 9. “Facility Charge” means $300,000, representing
one percent (1.0%) of the Maximum Term Loan Amount. “Financial Statements” has
the meaning given to it in Section 7.1. “Foreign Subsidiary” means any
Subsidiary other than a Subsidiary organized under the laws of any state within
the United States of America. “GAAP” means generally accepted accounting
principles in the United States of America, as in effect from time to time.
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including



--------------------------------------------------------------------------------



 
[concertloanandsecurityag005.jpg]
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations. “Insolvency Proceeding” is any proceeding by or against any Person
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief. “Intellectual Property” means all of
Borrower’s Copyrights; Trademarks; Patents; Licenses; trade secrets and
inventions; mask works; Borrower’s applications therefor and reissues,
extensions, or renewals thereof; and Borrower’s goodwill associated with any of
the foregoing, together with Borrower’s rights to sue for past, present and
future infringement of Intellectual Property and the goodwill associated
therewith. “Interest Only Extension Conditions” shall mean satisfaction of each
of the following events: (a) no default or Event of Default shall have occurred;
and (b) on or before January 1, 2019, Borrower shall have initiated a Phase 2b
trial for CTP-543. “Investment” means any beneficial ownership (including stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of any
capital asset of another Person. “Joinder Agreements” means for each Qualified
Subsidiary, a completed and executed Joinder Agreement in substantially the form
attached hereto as Exhibit G. “Lender” has the meaning given to it in the
preamble to this Agreement. “License” means any Copyright License, Patent
License, Trademark License or other license of Intellectual Property rights or
interests. “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance, levy, lien or charge of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest. “Loan” means the
Advances made under this Agreement. “Loan Documents” means this Agreement, the
Notes (if any), the ACH Authorization, the Account Control Agreements, the
Joinder Agreements, all UCC Financing Statements, the Warrant, the Pledge
Agreement, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated. “Material Adverse
Effect” means a material adverse effect upon: (i) the business, operations,
properties, assets or financial condition of Borrower and its Subsidiaries taken
as a whole; or (ii) the ability of Borrower to perform or pay the Secured
Obligations in accordance



--------------------------------------------------------------------------------



 
[concertloanandsecurityag006.jpg]
with the terms of the Loan Documents, or the ability of Agent or Lender to
enforce any of its rights or remedies with respect to the Secured Obligations;
or (iii) the Collateral or Agent’s Liens on the Collateral or the priority of
such Liens (other than solely as a result of failure by Agent to make any
necessary filings or maintain possession of any possessory collateral. “Maximum
Term Loan Amount” means Thirty Million and No/100 Dollars ($30,000,000.00).
“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.
“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Borrower and Agent dated as of May 20, 2016. “Note(s)” means a Term
Note. “OCB” means in the ordinary course of business and shall include
collaboration or licensing transactions that are customary in the Borrower’s
industry. “OFAC” is the U.S. Department of Treasury Office of Foreign Assets
Control. “OFAC Lists” are, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders. “Patent License”
means any written agreement granting any right with respect to any invention on
which a Patent is in existence or a Patent application is pending, in which
agreement Borrower now holds or hereafter acquires any interest. “Patents” means
all letters patent of, or rights corresponding thereto, in the United States of
America or in any other country, all registrations and recordings thereof, and
all applications for letters patent of, or rights corresponding thereto, in the
United States of America or any other country. “Permitted Indebtedness” means:
(i) Indebtedness of Borrower in favor of Lender or Agent arising under this
Agreement or any other Loan Document; (ii) Indebtedness existing on the Closing
Date which is disclosed in Schedule 1A; (iii) Indebtedness of up to $3,000,000
outstanding at any time secured by a Lien described in clause (vii) of the
defined term “Permitted Liens,” provided such Indebtedness does not exceed the
cost of the Equipment financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (v) Indebtedness that also constitutes a Permitted Investment; (vi)
Subordinated Indebtedness; (vii) reimbursement obligations in connection with
letters of credit that are secured by Cash and issued on behalf of the Borrower
or a Subsidiary thereof in an amount not to exceed $3,000,000 at any time
outstanding, (viii) other unsecured Indebtedness in an amount not to exceed
$250,000 at any time outstanding, (ix) Contingent Obligations of up to $200,000
described in clause (iii) of the definition of Contingent Obligations entered
into to mitigate risk and not for speculative



--------------------------------------------------------------------------------



 
[concertloanandsecurityag007.jpg]
purposes; (x) intercompany Indebtedness and as long as each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Qualified
Subsidiary that has executed a Joinder Agreement; (xi) intercompany Indebtedness
of Subsidiary obligors that are not Qualified Subsidiaries and have not executed
a Joinder Agreement in an amount not to exceed $25,000 at any time outstanding;
and (xii) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be. “Permitted Investment” means: (i) Investments
existing on the Closing Date which are disclosed in Schedule 1B; (ii) (a)
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one year
from the date of acquisition thereof, (b) commercial paper maturing no more than
one year from the date of creation thereof and currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Service, (c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
(d) money market accounts, and (e) corporate debt obligations maturing no more
than 24 months from the date of acquisition thereof and at the time of
investment having a rating of at least A3 or A- from either Standard & Poor’s or
Moody’s Investor Service; (iii) repurchases of stock from former or existing
employees, directors, or consultants of Borrower (a) under the terms of
applicable repurchase agreements in an aggregate amount not to exceed $500,000
in any fiscal year or (b) for the purpose of providing funds for tax
liabilities, provided that no Event of Default has occurred, is continuing or
could exist after giving effect to the repurchases; (iv) Investments accepted in
connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of Borrower in any Subsidiary;
(vii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors; (viii) Investments consisting of travel advances and
employee advances in the ordinary course of business; (ix) Investments in
connection with the recruitment and relocation of employees not to exceed
$500,000 in any fiscal year; (x) Investments in newly- formed Domestic
Subsidiaries, provided that each such Domestic Subsidiary has entered into or
enters into a Joinder Agreement promptly after its formation by Borrower and
executes such other documents as shall be reasonably requested by Agent, and, so
long as Borrower is in compliance with the Liquidity Requirement as defined in
Section 7.18 hereof, Investments in Concert Pharmaceuticals Securities
Corporation; (xi) Investments in Foreign Subsidiaries approved in advance in
writing by Agent; (xii) licenses, joint ventures or strategic alliances in the
OCB providing for the exclusive or nonexclusive licensing of technology,
Intellectual Property, or Borrower Products, the development of technology
Intellectual Property or Borrower Products, the assignment or ownership or
co-ownership rights in connection with the foregoing, or the providing of
technical support, provided that any cash Investments by Borrower in another
Person (other than a Subsidiary that has entered into a Joinder pursuant to the
terms hereof) as part of the



--------------------------------------------------------------------------------



 
[concertloanandsecurityag008.jpg]
foregoing do not exceed $2,000,000]in the aggregate in any fiscal year; (xiii)
Investments made pursuant to any investment policy adopted by a Borrower after
the Closing Date and approved by Lender; (xiv) Investments by Borrower in
another Borrower; (xv) the purchase of capital assets in an amount not to exceed
$2,000,000 in any fiscal year and (xvi) additional Investments that do not
exceed $250,000 in the aggregate. “Permitted Liens” means any and all of the
following: (i) Liens in favor of Agent or Lender; (ii) Liens existing on the
Closing Date which are disclosed in Schedule 1C; (iii) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings; provided, that
Borrower maintains adequate reserves therefor in accordance with GAAP; (iv)
Liens securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business and imposed without action of such parties; provided, that
the payment thereof is not yet required or is being contested in good faith and
the Borrower maintains adequate reserves therefor in accordance with GAAP; (v)
Liens arising from judgments, decrees or attachments in circumstances which do
not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the OCB and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) (A) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness and (B) security deposits in connection with real
property leases, the combination of (A) and (B) in an aggregate amount not to
exceed $3,000,000 in any fiscal year at any time; (xv) Liens in connection with
operating leases in the Equipment that is the subject of such Leases; (xvi)
Permitted Transfers; and (xvii) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag009.jpg]
“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) exclusive or non-exclusive licenses, joint ventures,
collaboration agreements, strategic alliances and similar arrangements in the
OCB providing for the exclusive or nonexclusive licensing of technology,
Intellectual Property of Borrower Products, the development of technology
Intellectual Property or Borrower Products, the assignment of ownership or
co-ownership rights in connection with the foregoing, or the providing of
technical support, (iii) dispositions of worn-out, obsolete or surplus Equipment
at fair market value in the ordinary course of business, (iv) Permitted
Investments, (v) Permitted Liens, (vi) dispositions of Copyrights in connection
with publications in scientific journals, and (vii) the sale or issuance of any
stock of Borrower; (viii) the use or transfer of Cash in the ordinary course of
business for payment of ordinary course business expenses; (ix) transfers in
connection with the Vertex Transaction, provided that the Vertex Purchase
Agreement has not been amended, restated or otherwise modified without the prior
written consent of Agent; and (x) other Transfers of assets having a fair market
value of not more than $250,000 in the aggregate in any fiscal year. “Person”
means any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability
company, institution, other entity or government. “Pledge Agreement” means the
Pledge Agreement dated as of the Closing Date between Borrower and Agent, as the
same may from time to time be amended, restated, modified or otherwise
supplemented. “Prepayment Charge” shall have the meaning assigned to such term
in Section 2.5. “Qualified Subsidiary” means other than Concert Pharmaceuticals
Securities Corporation, any direct or indirect Domestic Subsidiary or Eligible
Foreign Subsidiary. “Receivables” means (i) all of Borrower’s Accounts,
Instruments, Documents, Chattel Paper, Supporting Obligations, letters of
credit, proceeds of any letter of credit, and Letter of Credit Rights, and (ii)
all customer lists, software, and business records related thereto. “Required
Lenders” means at any time, the holders of more than 50% of the sum of the
aggregate unpaid principal amount of the Term Loans then outstanding.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions. “Sanctioned Person” shall mean, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, or by the United Nations Security
Council, the European Union or any EU member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person. “Sanctions” shall mean economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those



--------------------------------------------------------------------------------



 
[concertloanandsecurityag010.jpg]
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“SBA” shall have the meaning assigned to such term in Section 7.16. “SBIC” shall
have the meaning assigned to such term in Section 7.16. “SBIC Act” shall have
the meaning assigned to such term in Section 7.16. “SEC” means the Securities
and Exchange Commission. “Secured Obligations” means Borrower’s obligations
under this Agreement and any Loan Document (other than the Warrant), including
any obligation to pay any amount now owing or later arising. “Subordinated
Indebtedness” means Indebtedness subordinated to the Secured Obligations in
amounts and on terms and conditions satisfactory to Agent in its sole discretion
and subject to a written subordination agreement in form and substance
satisfactory to Agent in its sole discretion. “Subsidiary” means an entity,
whether corporate, partnership, limited liability company, joint venture or
otherwise, in which Borrower owns or controls 50% or more of the outstanding
voting securities, including each entity listed on Schedule 1 hereto. “Term
Commitment” means as to any Lender, the obligation of such Lender, if any, to
make a Term Loan Advance to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1. “Term Loan Advance” means any Term Loan funds advanced under
this Agreement. “Term Loan Interest Rate” means for any day a per annum rate of
interest equal to the greater of either (i) 8.55% plus the prime rate as
reported in The Wall Street Journal minus 4.50%, and (ii) 8.55%. “Term Loan
Maturity Date” means June 1, 2021. “Term Note” means a Promissory Note in
substantially the form of Exhibit B. “Trademark License” means any written
agreement granting any right to use any Trademark or Trademark registration, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest. “Trademarks” means all trademarks (registered,
common law or otherwise) and any applications in connection therewith, including
registrations, recordings and applications in



--------------------------------------------------------------------------------



 
[concertloanandsecurityag011.jpg]
the United States Patent and Trademark Office or in any similar office or agency
of the United States of America, any State thereof or any other country or any
political subdivision thereof. “UCC” means the Uniform Commercial Code as the
same is, from time to time, in effect in the Commonwealth of Massachusetts;
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of, or remedies with respect
to, Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as
the same is, from time to time, in effect in a jurisdiction other than the
Commonwealth of Massachusetts, then the term “UCC” shall mean the Uniform
Commercial Code as in effect, from time to time, in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions. “Vertex” means Vertex Pharmaceuticals, Inc. “Vertex Purchase
Agreement” means that certain asset purchase agreement entered into on March 3,
2017. “Vertex Transaction” means Borrower’s completion of the sale of CTP 656 to
Vertex or any of its Affiliates pursuant to the Vertex Purchase Agreement.
“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time. Unless otherwise specified, all
references in this Agreement or any Annex or Schedule hereto to a “Section,”
“subsection,” “Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding
Section, subsection, Exhibit, Annex, or Schedule in or to this Agreement. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC. SECTION 2. THE LOAN 2.1 [Intentionally
Omitted.] 2.2 Term Loan. (a) Advances. Subject to the terms and conditions of
this Agreement, Lender will severally (and not jointly) make in an amount not to
exceed its respective Term Commitment, and Borrower agrees to draw, a Term Loan
Advance of $30,000,000.00 on the Closing Date. The aggregate outstanding Term
Loan Advances may be up to the Maximum Term Loan Amount.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag012.jpg]
(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least one (1) Business Day before the
Advance Date other than the Closing Date, which shall be at least one (1)
Business Day) to Agent. Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance as set forth in Section 4 is satisfied as of the
requested Advance Date. (c) Interest. The principal balance of the Term Loan
shall bear interest thereon from such Advance Date at the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time. (d) Payment.
Borrower will pay interest on each Term Loan Advance on the first Business Day
of each month, beginning the month after the Advance Date. Borrower shall repay
the aggregate Term Loan principal balance that is outstanding on the day
immediately preceding the Amortization Date, in equal monthly installments of
principal and interest (mortgage style) beginning on the Amortization Date and
continuing on the first Business Day of each month thereafter until the Secured
Obligations (other than inchoate indemnity obligations) are repaid. The entire
Term Loan principal balance and all accrued but unpaid interest hereunder, shall
be due and payable on Term Loan Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to the
Borrower’s account as authorized on the ACH Authorization (i) on each payment
date of all periodic obligations payable to Lender under each Term Advance and
(ii) of out-of-pocket legal fees and costs incurred by Agent or Lender in
connection with and payable under Section 11.11 of this Agreement; provided
that, with respect to clause (i) above, in the event that Lender or Agent
notifies Borrower that Lender will not initiate a debit entry to Borrower’s
account for a certain amount of the periodic obligations due on a specific
payment date, Borrower shall pay to Lender such amount of periodic obligations
in full in immediately available funds on such payment date; provided, further,
that, with respect to clause (i) above, if Lender or Agent notifies Borrower
that Lender will not initiate a debit entry as described above later than the
date that is three (3) Business Days prior to such payment date, Borrower shall
pay to Lender such amount of periodic obligations in full in immediately
available funds on the date that is three (3) Business Days after the date on
which Lender or Agent notifies Borrower of such; provided, further, that, with
respect to clause (ii) above, (A) Agent will use commercially reasonable efforts
to notify Borrower of the amount of such fees and costs and provide supporting
materials in reasonable detail at least three (3) Business Days before such ACH
Authorization; provided that the failure of the Agent to provide such
notification and materials shall not be deemed a breach of this Agreement or
affect Borrower’s obligations hereunder and (B) in the event that Lender or
Agent informs Borrower that Lender will not initiate a debit entry to Borrower’s
account for certain amount of such out-of-pocket legal fees and costs incurred
by Agent or Lender, Borrower shall pay to Lender such amount in full in
immediately available funds within three (3) Business Days.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag013.jpg]
2.3 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the Commonwealth of Massachusetts shall be deemed to be the
laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower. 2.4 Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in 2.2(c), plus
five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in 2.2(c) or Section 2.4,
as applicable. 2.5 Prepayment. At its option upon at least seven (7) Business
Days prior notice to Agent, Borrower may prepay all or a portion (in minimum
increments of $100,000) of the outstanding Advances by paying the entire
principal balance (or such portion thereof), all accrued and unpaid interest
thereon, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid: if such Advance amounts are prepaid in any of
the first twelve (12) months following the Closing Date, 2.0%; after twelve (12)
months but prior to twenty four (24) months, 1.0%; and thereafter, 0.50% (each,
a “Prepayment Charge”). Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge (i) if Agent and Lender (in its sole
and absolute discretion) agree in writing to refinance the Advances prior to the
Maturity Date, or (ii) if the Vertex Transaction closes, and Borrower prepays
all of the outstanding Advances after the 90th day following the Closing Date
but prior to the six month anniversary of the Closing Date. 2.6 End of Term
Charge. On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the
date that Borrower prepays the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that the Secured



--------------------------------------------------------------------------------



 
[concertloanandsecurityag014.jpg]
Obligations become due and payable, Borrower shall pay Lender a charge of
$1,485,000; provided, however, that if the Vertex Transaction closes, and
Borrower prepays all of the outstanding Advances after the 90th day following
the Closing but prior to the six month anniversary of the Closing Date, such
charge shall be reduced to $742,500. Notwithstanding the required payment date
of such charge, it shall be deemed earned by Lender as of the Closing Date. 2.7
Notes. If so requested by Lender by written notice to Borrower, then Borrower
shall execute and deliver to Lender (and/or, if applicable and if so specified
in such notice, to any Person who is an assignee of Lender pursuant to Section
11.13) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence Lender’s Loans. 2.8 Pro Rata Treatment. Each payment (including
prepayment) on account of any fee and any reduction of the Term Loans shall be
made pro rata according to the Term Commitments of the relevant Lender. SECTION
3. SECURITY INTEREST 3.1 As security for the prompt and complete payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Agent a security interest in all of Borrower’s right, title,
and interest in, to and under all of Borrower’s personal property (other than,
subject to the proviso at the end of this sentence and the last sentence of this
Section 3.1, Intellectual Property) and any other assets (other than real
property assets) including without limitation the following (except as set forth
herein), whether now owned or hereafter acquired (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles; (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment. 3.2 Notwithstanding the broad grant
of the security interest set forth in Section 3.1, above, the Collateral shall
not under any circumstances include and no security interest is granted in (a)
more than 65% of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any Foreign Subsidiary
(other



--------------------------------------------------------------------------------



 
[concertloanandsecurityag015.jpg]
than an Eligible Foreign Subsidiary) which shares entitle the holder thereof to
vote for directors or any other matter; (b) nonassignable licenses or contracts,
which by their terms require the consent of the licensor thereof or another
party (but only to the extent such prohibition on transfer is enforceable under
applicable law, including, without limitation, Sections 9406, 9407 and 9408 of
the UCC); (c) to the extent permitted hereunder, equipment financed by capital
leases or purchase money financing and all Borrower’s books and records relating
to the foregoing, and any and all claims, rights and interest in such assets and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing, provided, however, that upon termination of such
capital leases or repayment of such purchase money financing, to the extent
Borrower then owns the equipment financed thereby, such interest shall
immediately become Collateral without any action by Borrower, Agent or Lender;
or (d) to the extent permitted hereunder, any interest of Borrower as a lessee
under an equipment lease if Borrower is prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower, Agent or Lender.
SECTION 4. CONDITIONS PRECEDENT TO LOAN The obligations of Lender to make the
Loan hereunder are subject to the satisfaction by Borrower of the following
conditions: 4.1 Initial Advance. On or prior to the Closing Date, Borrower shall
have delivered to Agent the following: (a) executed copies of the Loan Documents
(other than the Warrant, which shall be an original), Account Control
Agreements, a legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral to the extent such security interests may be perfected by (i) the
filing of a Uniform Commercial Code Financing Statement, (ii) delivery of
certificated securities to the Agent, or (iii) control pursuant to Account
Control Agreements, in all cases in form and substance reasonably acceptable to
Agent; (b) certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby; (c)
certified copies of the Certificate of Incorporation and the Bylaws, as amended
through the Closing Date, of Borrower; (d) a certificate of good standing for
Borrower from its state of incorporation and similar certificates from all other
jurisdictions in which it does business and where the failure to be qualified
could have a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[concertloanandsecurityag016.jpg]
(e) payment of the Facility Charge and reimbursement of Agent’s and Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts shall be
deducted from the initial Advance; (f) copies of each insurance policy in effect
on the Closing Date, with updated copies showing endorsements in favor of Agent
required hereunder to be delivered promptly and in any event within 30 days of
the Closing Date; and (g) such other documents as Agent may reasonably request.
4.2 All Advances. On each Advance Date: (a) Agent shall have received (i) an
Advance Request for the relevant Advance as required by 2.2(b), each duly
executed by Borrower’s Chief Executive Officer or Chief Financial Officer, and
(ii) any other documents Agent may reasonably request. (b) The representations
and warranties set forth in this Agreement shall be true and correct in all
material respects on and as of the Advance Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date. (c) Borrower shall be in
compliance with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and at the time of and
immediately after such Advance no Event of Default shall have occurred and be
continuing. (d) Each Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the relevant Advance Date as to the
matters specified in paragraphs (b) and (c) of this Section 4.2 and as to the
matters set forth in the Advance Request. 4.3 No Default. As of the Closing Date
and each Advance Date, (i) no fact or condition exists that could (or could,
with the passage of time, the giving of notice, or both) constitute an Event of
Default and (ii) no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing. SECTION 5.
REPRESENTATIONS AND WARRANTIES OF BORROWER Borrower represents and warrants
that: 5.1 Corporate Status. Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if



--------------------------------------------------------------------------------



 
[concertloanandsecurityag017.jpg]
any), locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date. 5.2 Collateral. Borrower
owns the Collateral and the Intellectual Property, free of all Liens, except for
Permitted Liens. Borrower has the power and authority to grant to Agent a Lien
in the Collateral as security for the Secured Obligations. 5.3 Consents.
Borrower’s execution, delivery and performance of this Agreement and all other
Loan Documents, and Borrower’s execution of the Warrant, (i) have been duly
authorized by all necessary corporate action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) do not violate any material contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents and the Warrant are duly authorized
to do so. 5.4 Material Adverse Effect. No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect. 5.5 Actions Before Governmental
Authorities. There are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property, that is
reasonably expected to result in a Material Adverse Effect. 5.6 Laws. Neither
Borrower nor any of its Subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. To Borrower’s
knowledge, Borrower is not in default in any manner under any provision of any
agreement or instrument evidencing Indebtedness, or any other agreement to which
it is a party or by which it is bound which could reasonably be expected to have
a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all respects
with the Federal Fair Labor Standards Act, except where such failure could not
reasonably be expected to have a Material Adverse Effect. Neither



--------------------------------------------------------------------------------



 
[concertloanandsecurityag018.jpg]
Borrower nor any of its Subsidiaries is a “holding company” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of 2005.
Neither Borrower’s nor any of its Subsidiaries’ properties or assets has been
used by Borrower or such Subsidiary or, to Borrower’s Knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable laws.
Borrower and each of its Subsidiaries has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to do so in any such
case could not reasonably be expected to have a Material Adverse Effect. None of
Borrower, any of its Subsidiaries, or any of Borrower’s or its Subsidiaries’
Affiliates or any of their respective agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
(i) in violation of any Anti-Terrorism Law, (ii) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (iii) is a Blocked Person. None of Borrower, any of its
Subsidiaries, or to the knowledge of Borrower and any of their Affiliates or
agents, acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law. None
of the funds to be provided under this Agreement will be used, directly or
indirectly, (a) for any activities in violation of any applicable anti-money
laundering, economic sanctions and anti-bribery laws and regulations laws and
regulations or (b) for any payment to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended. 5.7 Information
Correct and Current. No information, report, Advance Request, financial
statement, exhibit or schedule furnished, by or on behalf of Borrower to Agent
in connection with any Loan Document or included therein or delivered pursuant
thereto contained, or, when taken together with all such other reports,
statements or other documents or writings, contains or will contain any material
misstatement of fact or, when taken together with all other such information or
documents, omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not materially misleading at the time such statement
was made or deemed made. Additionally, any and all financial or business
projections provided by Borrower to Agent, whether prior to or after the Closing
Date, shall be (i) provided in good faith and based on the most current data and
information available to Borrower, and (ii) the most current of such projections
provided to Borrower’s Board of Directors (it being understood that such
projections are subject to significant



--------------------------------------------------------------------------------



 
[concertloanandsecurityag019.jpg]
uncertainties and contingencies, many of which are beyond the control of
Borrower, that no assurance is given that any particular projections will be
realized, that actual results may differ). 5.8 Tax Matters. Except as described
on Schedule 5.8, and except those being contested in good faith with adequate
reserves under GAAP, (a) Borrower has filed all material federal, state and
local tax returns that it is required to file, (b) Borrower has duly paid or
fully reserved for all taxes or installments thereof (including any interest or
penalties) as and when due, which have or may become due pursuant to such
returns, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any
(including any taxes being contested in good faith and by appropriate
proceedings). 5.9 Intellectual Property Claims. Except for Permitted Liens,
Borrower is the sole owner of, or otherwise has the right to use, the
Intellectual Property material to Borrower’s business. Except as described on
Schedule 5.9, (i) each of the material Copyrights, Trademarks and Patents is
valid and enforceable, (ii) no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and (iii) to
Borrower’s knowledge, no claim has been made to Borrower that any material part
of the Intellectual Property violates the rights of any third party. Exhibit D
is a true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses Intellectual Property from third parties (shrink-wrap software
licenses, click-on license agreements, open source code and other licenses
available to the public without customization shall not be considered a material
License or agreement), together with application or registration numbers, as
applicable, owned by Borrower or any Subsidiary, in each case as of the Closing
Date. Borrower is not in material breach of, nor has Borrower failed to perform
any material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder. 5.10 Intellectual Property. Except as described
on Schedule 5.10, Borrower has all material rights with respect to Intellectual
Property necessary or material in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower.
Without limiting the generality of the foregoing, except as described on
Schedule 5.10 and other than in connection with Permitted Transfers, and in the
case of Licenses, except for restrictions that are unenforceable under Division
9 of the UCC, Borrower has the right, to the extent required to operate
Borrower’s business, to freely transfer, license or assign Intellectual Property
necessary or material in the operation or conduct of Borrower’s business as
currently conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products， except customary



--------------------------------------------------------------------------------



 
[concertloanandsecurityag020.jpg]
covenants in inbound license agreements and equipment leases where Borrower is
the licensee or lessee. 5.11 Borrower Products. Except as described on Schedule
5.11 , no material Intellectual Property owned by Borrower or any Borrower
Product has been or is subject to any actual or, to the knowledge of Borrower,
threatened litigation in writing, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any manner Borrower’s use, transfer or licensing
thereof or that could reasonably be expected to affect the validity, use or
enforceability thereof. Except as described on Schedule 5.11, there is no
decree, order, judgment, agreement, stipulation, arbitral award or other
document entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property material or necessary to the operation or conduct of the
business of Borrower or Borrower Products. Except as described on Schedule 5.11,
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property material or necessary to the operation or conduct
of the business of Borrower or Borrower Products (or written notice of any claim
challenging or questioning the ownership in any material licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim. Except as described
on Schedule 5.11, to the Borrower’s knowledge, neither Borrower’s use of its
Intellectual Property nor the production and sale of Borrower Products infringes
the Intellectual Property or other rights of others. 5.12 Financial Accounts.
Exhibit E, as may be updated by the Borrower in a written notice provided to
Agent after the Closing Date, is a true, correct and complete list of (a) all
banks and other financial institutions at which Borrower or any Subsidiary
maintains Deposit Accounts and (b) all institutions at which Borrower or any
Subsidiary maintains an account holding Investment Property, and such exhibit
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor. 5.13 Employee
Loans. Except for Permitted Investments, Borrower has no outstanding loans to
any employee, officer or director of the Borrower nor has Borrower guaranteed
the payment of any loan made to an employee, officer or director of the Borrower
by a third party. 5.14 Capitalization and Subsidiaries. Borrower’s
capitalization as of the Closing Date is set forth on Schedule 5.14 annexed
hereto. Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments. Attached as Schedule
5.14, as may be updated by Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each Subsidiary.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag021.jpg]
5.15 Foreign Subsidiary Voting Rights. No decision or action in any governing
document of any Foreign Subsidiary (other than an Eligible Foreign Subsidiary)
requires a vote of greater than 50.1% of the Equity Interests or voting rights
of such Foreign Subsidiary. SECTION 6. INSURANCE; INDEMNIFICATION 6.1 Coverage.
Borrower shall cause to be carried and maintained commercial general liability
insurance, on an occurrence form, against risks customarily insured against by
businesses of Borrower’s size in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also maintain a
key person life insurance policy for the Chief Executive Officer in form and
substance reasonably satisfactory to Agent. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. So long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate for all losses under all casualty policies in any twelve-month period,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (a) shall be of equal or like value as
the replaced or repaired Collateral and (b) shall be deemed Collateral in which
Agent has been granted a first priority security interest, and after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Agent, be payable to
Agent on account of the Obligations. 6.2 Certificates. Borrower on or before the
Closing Date shall deliver to Agent certificates of insurance that evidence
Borrower’s compliance with its insurance obligations in Section 6.1 and the
obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient) or any other change adverse to Agent’s interests. Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s



--------------------------------------------------------------------------------



 
[concertloanandsecurityag022.jpg]
rights, all of which are reserved. Borrower shall provide Agent with copies of
each insurance policy no later than 30 days following the Closing Date, and upon
entering or amending any insurance policy required hereunder, Borrower shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies. 6.3 Indemnity.
Borrower agrees to indemnify and hold Agent, Lender and their officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement; provided, however, that (i) with respect to such liabilities
imposed originally and independently on Agent or Lender, Agent or Lender shall
notify Borrower of any such liabilities within 180 days of the initial date
Agent or Lender had actual knowledge of Agent’s or Lender’s direct exposure to
such liabilities, and (ii) with respect to all other such liabilities not
described in subsection (i), Agent or Lender shall notify Borrower of any such
liabilities within 180 days of the initial date Agent or Lender has actual
knowledge of its direct exposure to such liabilities.. In no event shall any
Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). This Section 6.3 shall survive the repayment
of indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement. SECTION 7. COVENANTS OF BORROWER Borrower
agrees as follows: 7.1 Financial Reports. Borrower shall furnish to Agent the
financial statements and reports listed hereinafter (the “Financial
Statements”): (a) as soon as practicable (and in any event within 30 days) after
the end of each month, unaudited interim and year-to-date financial statements
as of the end of such month (prepared on a consolidated and consolidating basis,
if applicable), including balance sheet and related statements of income and
cash flows, all certified by



--------------------------------------------------------------------------------



 
[concertloanandsecurityag023.jpg]
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and (iii)
they do not contain certain non- cash items that are customarily included in
quarterly and annual financial statements; (b) as soon as practicable (and in
any event within 45 days) after the end of each calendar quarter, unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, (ii) that they are subject to normal year-end
adjustments; and (iii) they are subject to adjustment with respect to revenue
recognition for up-front and milestone payments, as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options; (c) as soon as practicable (and in any event within
ninety (90) days) after the end of each fiscal year, unqualified (other than as
to going concern qualification solely with respect to Borrower having less than
twelve (12) months of cash for each fiscal year during the term of the
Agreement) audited financial statements as of the end of such year (prepared on
a consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Agent, accompanied by any management
report from such accountants; (d) as soon as practicable (and in any event
within 30 days) after the end of each month, a Compliance Certificate in the
form of Exhibit F; (e) as soon as practicable (and in any event within 30 days)
after the end of each month, a report showing agings of accounts receivable and
accounts payable; (f) promptly after the sending or filing thereof, copies of
any regular, periodic and special reports or registration statements that
Borrower files with the Securities and Exchange Commission or any governmental
authority that may be substituted therefor, or any national securities exchange;
(g) [Reserved] (h) financial and business projections promptly following their
approval by Borrower’s Board of Directors, and in any event, within 30 days
after the end of Borrower’s fiscal year, as well as budgets, operating plans and
other financial information reasonably requested by Agent; and (i) immediate
notice if Borrower or any Subsidiary has knowledge that Borrower, or any
Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned



--------------------------------------------------------------------------------



 
[concertloanandsecurityag024.jpg]
and held over on charges involving money laundering or predicate crimes to money
laundering. Borrower shall not (without the consent of Agent, such consent not
to be unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except, with prior written notification to
Agent, as permitted by GAAP or (b) fiscal years or fiscal quarters. The fiscal
year of Borrower shall end on December 31. The executed Compliance Certificate
and all Financial Statements required to be delivered pursuant to clauses (a),
(b) and (c) shall be sent via e-mail to financialstatements@htgc.com with a copy
to legal@htgc.com provided, that if e-mail is not available or sending the
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: (650) 473- 9194, attention Account Manager: Concert Pharmaceuticals, Inc.
Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower emails a link thereto to Agent; provided that Borrower shall directly
provide Agent all Financial Statements required to be delivered pursuant to
Section 7.1(b) and (c) hereunder or a specific link thereto. 7.2 Management
Rights. Borrower shall permit any representative that Agent or Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours; provided, however, that so long as no Event of Default has occurred and
is continuing, such examinations shall be limited to no more often than twice
per fiscal year. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records. In addition, Agent or Lender shall be entitled at reasonable times
and intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. The
parties intend that the rights granted Agent and Lender shall constitute
“management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Agent or Lender with respect to any business issues shall not be deemed to give
Agent or Lender, nor be deemed an exercise by Agent or Lender of, control over
Borrower’s management or policies. 7.3 Further Assurances. Borrower shall from
time to time execute, deliver and file, alone or with Agent, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents to perfect or give the highest priority to
Agent’s Lien on the Collateral (subject to Permitted Liens). Borrower shall from
time to time procure any instruments or documents as may be reasonably requested
by Agent, and take all further action that may be necessary, or that Agent may
reasonably request, to perfect and protect the Liens granted hereby and thereby.
In addition, and for such purposes only, Borrower hereby authorizes Agent to
execute and deliver on behalf of Borrower and to file such financing statements
(including an indication that the financing



--------------------------------------------------------------------------------



 
[concertloanandsecurityag025.jpg]
statement covers “all assets or all personal property” of Borrower in accordance
with Section 9-504 of the UCC), collateral assignments, notices, control
agreements, security agreements and other documents without the signature of
Borrower either in Agent’s name or in the name of Agent as agent and
attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens. 7.4
Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) termination of letters of credit prior to their maturity, (d)
prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary to any Borrower, or (ii) if such Subsidiary is not a Borrower,
intercompany Indebtedness owed by such Subsidiary to another Subsidiary that is
not a Borrower or (e) as otherwise permitted hereunder or approved in writing by
Agent. 7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any known legal process affecting the
Collateral valued in excess of $500,000, the Intellectual Property, such other
property and assets, or any Liens thereon, provided however, that the Collateral
and such other property and assets may be subject to Permitted Liens except that
there shall be no Liens whatsoever on Intellectual Property other than Permitted
Liens described in clauses (iii) and (v) thereof. Borrower shall not agree with
any Person other than Agent or Lender not to encumber its property, except for
customary anti-assignment provisions in connection with Permitted Liens of the
type described in clauses (vii), (ix) and (xiv) of the definition of Permitted
Liens, in each case only to the extent such covenant not to encumber is limited
to the specific asset that is the subject of the applicable Permitted Lien.
Borrower shall not enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of any Borrower to create, incur,
assume or suffer to exist any Lien upon any of its Intellectual Property,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (c) customary restrictions on the assignment of leases, licenses
and other agreements. Borrower shall cause its Subsidiaries to protect and
defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens,
provided however, that there shall be no Liens whatsoever on Intellectual
Property),



--------------------------------------------------------------------------------



 
[concertloanandsecurityag026.jpg]
and shall give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets. 7.6 Investments. Borrower shall not directly or indirectly
acquire or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments. 7.7 Distributions.
Borrower shall not, and shall not allow any Subsidiary to, (a) except for
Permitted Investments, repurchase or redeem any class of stock or other Equity
Interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other Equity Interest, except
that a Subsidiary may pay dividends or make distributions to Borrower, or (c)
except for Permitted Investments, lend money to any employees, officers or
directors, or guarantee the payment of any such loans granted by a third party
in excess of $100,000 in the aggregate or (d) waive, release or forgive any
Indebtedness owed by any employees, officers or directors in excess of $100,000
in the aggregate. 7.8 Transfers. Except for Permitted Transfers, Borrower shall
not, and shall not allow any Subsidiary to, voluntarily or involuntarily
transfer, sell, lease, license, lend or in any other manner convey any
equitable, beneficial or legal interest in any material portion of its assets.
7.9 Mergers or Acquisitions. (a) Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of (i) a Subsidiary
which is not a Borrower into another Subsidiary or into Borrower or (ii) a
Borrower into another Borrower), or (b) acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person other than Permitted Investments. 7.10 Taxes.
Borrower and its Subsidiaries shall pay when due all material taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
or the Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP. 7.11 Corporate Changes. (a) Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Agent. (b) Neither Borrower nor any
Subsidiary shall suffer a Change in Control.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag027.jpg]
(c) Neither Borrower nor any Subsidiary shall relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Agent; and (ii) such relocation shall be within the
continental United States of America. (d) Neither Borrower nor any Qualified
Subsidiary shall relocate any tangible item of Collateral (other than (v)
Borrower Products, including compounds and raw materials used to manufacture
biopharmaceuticals or which are used for preclinical testing or clinical trials,
in the ordinary course of business, (w) Permitted Transfers, (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, and (z)
relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States of
America and, (iii) if such relocation is to a third party bailee, and the
Collateral has a value in excess of $250,000, it has delivered a bailee
agreement in form and substance reasonably acceptable to Agent. 7.12 Deposit
Accounts. Neither Borrower nor any Qualified Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Agent has an Account Control Agreement. 7.13 Subsidiaries. Borrower
shall notify Agent of each Subsidiary formed subsequent to the Closing Date and,
within 15 days of formation, shall cause any such Qualified Subsidiary to
execute and deliver to Agent a Joinder Agreement. 7.14 Notification of Event of
Default. Borrower shall notify Agent immediately of the occurrence of any Event
of Default. 7.15 SBIC Matters. Agent and Lender have received a license from the
U.S. Small Business Administration (“SBA”) to extend loans as a small business
investment company (“SBIC”) pursuant to the Small Business Investment Act of
1958, as amended, and the associated regulations (collectively, the “SBIC Act”).
Portions of the loan to Borrower will be made under the SBA license and the SBIC
Act. Addendum 1 to this Agreement outlines various responsibilities of Agent,
Lender and Borrower associated with an SBA loan, and such Addendum 1 is hereby
incorporated in this Agreement. 7.16 Use of Proceeds. Borrower agrees that the
proceeds of the Loans shall be used solely to pay related fees and expenses in
connection with this Agreement and for working capital and general corporate
purposes. The proceeds of the Loans Credit will not be used in violation of
Anti-Corruption Laws or applicable Sanctions. 7.17 Foreign Subsidiary Voting
Rights. Borrower shall not, and shall not permit any Subsidiary, to amend or
modify any governing document of any Foreign Subsidiary of Borrower (other than
an Eligible Foreign Subsidiary) the effect of which is to require a vote of
greater than 50.1% of the Equity Interests or voting rights of such entity for
any decision or action of such entity.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag028.jpg]
7.18 Liquidity Requirement. If at any time, Borrower fails to maintain in its
accounts subject to an Account Control Agreement unrestricted and unencumbered
(other than as a result of this Agreement) Cash in an aggregate amount greater
than or equal to one hundred twenty-five percent (125%) of the aggregate
outstanding Advances (the "Liquidity Requirement"), Borrower shall immediately
cause its wholly owned Subsidiary Concert Pharmaceuticals Securities Corporation
to (i) transfer all of its Cash to an account held by Borrower that is subject
to an Account Control Agreement and (ii) thereafter refrain from holding any
Cash. 7.19 Regulatory Compliance. Neither Borrower nor any of its Subsidiaries
shall, nor shall Borrower or any of its Subsidiaries permit any Affiliate to,
directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of Borrower its directors and agents, are in
compliance with Anti- Corruption Laws and applicable Sanctions in all material
respects. None of Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees, or to the knowledge of Borrower, any agent for
Borrower or its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions. 7.20 Post-Closing Items.
On or before the corresponding dates set forth on Schedule 7.20, Borrower shall
use its commercially reasonable efforts to deliver or cause to be delivered or
completed the items listed on Schedule 7.20. SECTION 8. [INTENTIONALLY OMITTED.]
SECTION 9. EVENTS OF DEFAULT The occurrence of any one or more of the following
events shall be an Event of Default:



--------------------------------------------------------------------------------



 
[concertloanandsecurityag029.jpg]
9.1 Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or 9.2 Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6.1, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.16, 7.17, 7.18 and 7.19),
any other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than ten (10) days after the earlier of the date
on which (i) Agent or Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 6.1, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.16 ,
7.17, 7.18 and 7.19, the occurrence of such default; or 9.3 Material Adverse
Effect. A circumstance has occurred that could reasonably be expected to have a
Material Adverse Effect; provided that solely for purposes of this Section 9.3,
the occurrence of any of the following, in and of itself, shall not constitute a
Material Adverse Effect: (a) adverse results or delays in any nonclinical or
clinical trial, including without limitation, the failure to demonstrate the
desired safety or efficacy of any drug or companion diagnostic; (b) the denial,
delay or limitation of approval of, or taking of any other regulatory action by,
the United States Food and Drug Administration or any other governmental entity
with respect to any drug or companion diagnostic; (c) a change in or
discontinuation of a strategic partnership or other collaboration or license
arrangement; or (d) a going concern qualification in a financial statement in
audit report to the extent permitted under Section 7.1(c); or 9.4
Representations. Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect when made or when deemed made; provided that solely for purposes of this
Section 9.4, the occurrence of any of the following, in and of itself, shall not
constitute a Material Adverse Effect: (a) adverse results or delays in any
nonclinical or clinical trial, including without limitation, the failure to
demonstrate the desired safety or efficacy of any drug or companion diagnostic;
(b) the denial, delay or limitation of approval of, or taking of any other
regulatory action by, the United States Food and Drug Administration or any
other governmental entity with respect to any drug or companion diagnostic; (c)
a change in or discontinuation of a strategic partnership or other collaboration
or license arrangement; or (d) a going concern qualification in a financial
statement in audit report to the extent permitted under Section 7.1(c); or 9.5
Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary



--------------------------------------------------------------------------------



 
[concertloanandsecurityag030.jpg]
petition in bankruptcy; or (iv) shall file any petition, answer, or document
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation pertinent to such circumstances; or (v) shall seek or consent
to or acquiesce in the appointment of any trustee, receiver, or liquidator of
Borrower or of all or any substantial part (i.e., 33-1/3% or more) of the assets
or property of Borrower; or (vi) shall cease operations of its business as its
business has normally been conducted, or terminate substantially all of its
employees; or (vii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in clauses (i)
through (vi); or (B) either (i) forty-five (45) days shall have expired after
the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) forty-five (45) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or
9.6 Attachments; Judgments. Any portion of Borrower’s assets having a value in
excess of $1,000,000 is attached or seized, or a levy is filed against any such
assets that in any such case is not removed, rescinded or dismissed within
thirty (30) days, or a judgment or judgments is/are entered for the payment of
money (not covered by independent third party insurance as to which liability
has not been rejected by such insurance carrier), individually or in the
aggregate, of at least $1,000,000, and remains unstayed, unbonded and
unsatisfied for more than 30 days, or Borrower is enjoined or in any way
prevented by court order from conducting any part of its business; or 9.7 Other
Obligations. The occurrence of any default under any agreement or obligation of
Borrower involving any Indebtedness resulting in the right of any third party or
parties to accelerate the maturity of any Indebtedness in excess of $500,000.
9.8 Stop Trade. At any time, an SEC stop trade order or NASDAQ market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag031.jpg]
SECTION 10. REMEDIES 10.1 General. Upon and during the continuance of any one or
more Events of Default, (i) Agent may, and at the direction of the Required
Lenders shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act); (ii) Agent may, at its option, sign and file in
Borrower’s name any and all collateral assignments, notices, control agreements,
security agreements and other documents it deems necessary or appropriate to
perfect or protect the repayment of the Secured Obligations, and in furtherance
thereof, Borrower hereby grants Agent an irrevocable power of attorney coupled
with an interest; and (iii) Agent may notify any of Borrower’s account debtors
to make payment directly to Agent, compromise the amount of any such account on
Borrower’s behalf and endorse Agent’s name without recourse on any such payment
for deposit directly to Agent’s account. Agent may, and at the direction of the
Required Lenders shall, exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive. 10.2 Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, and at the direction of the
Required Lenders shall, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as Agent may elect. Any such
sale may be made either at public or private sale at its place of business or
elsewhere. Borrower agrees that any such public or private sale may occur upon
ten (10) calendar days’ prior written notice to Borrower. Agent may require
Borrower to assemble the Collateral and make it available to Agent at a place
designated by Agent that is reasonably convenient to Agent and Borrower. The
proceeds of any sale, disposition or other realization upon all or any part of
the Collateral shall be applied by Agent in the following order of priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11; Second, to Lender in an amount equal to the then
unpaid amount of the Secured Obligations (including principal, interest, and the
Default Rate interest), in such order and priority as Agent may choose in its
sole discretion; and Finally, after the full and final payment in Cash of all of
the Secured Obligations (other than inchoate obligations), to any creditor
holding a junior Lien on the



--------------------------------------------------------------------------------



 
[concertloanandsecurityag032.jpg]
Collateral, or to Borrower or its representatives or as a court of competent
jurisdiction may direct. Agent shall be deemed to have acted reasonably in the
custody, preservation and disposition of any of the Collateral if it complies
with the obligations of a secured party under the UCC. 10.3 Control Notices. The
Agent agrees not to issue a notice of exclusive control or any other instruction
under any Account Control Agreement unless an Event of Default has occurred and
is continuing. 10.4 No Waiver. Agent shall be under no obligation to marshal any
of the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.
10.5 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.
SECTION 11. MISCELLANEOUS 11.1 Severability. Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective
only to the extent and duration of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. 11.2 Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:
(a) If to Agent: HERCULES CAPITAL, INC. Legal Department Attention: Chief Legal
Officer and Janice Bourque 400 Hamilton Avenue, Suite 310 Palo Alto, CA 94301



--------------------------------------------------------------------------------



 
[concertloanandsecurityag033.jpg]
email: legal@htgc.com Telephone: 650-289-3060 (b) If to Lender: HERCULES
TECHNOLOGY II, L.P. and HERCULES TECHNOLOGY III, L.P. Legal Department
Attention: Chief Legal Officer and Janice Bourque 400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301 email: legal@htgc.com Telephone: 650-289-3060 (c) If to
Borrower: CONCERT PHARMACEUTICALS, INC. Attention: Chief Financial Officer 99
Hayden Ave., Suite 500 Lexington, MA 02421 Telephone: (781) 860-0045 With a copy
(which shall not constitute notice) to: CONCERT PHARMACEUTICALS, INC. Attention:
Lynette Herscha, Vice President and Associate General Counsel 99 Hayden Ave.,
Suite 500 Lexington, MA 02421 email: lherscha@concertpharma.com Telephone: (781)
674-5210 or to such other address as each party may designate for itself by like
notice. 11.3 Entire Agreement; Amendments. (a) This Agreement and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s revised proposal letter dated May 11, 2017 and
accepted by Borrower on May 15, 2017 and the Non-Disclosure Agreement). (b)
Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the



--------------------------------------------------------------------------------



 
[concertloanandsecurityag034.jpg]
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder) or extend the scheduled date of
any payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.17 without
the written consent of the Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans. 11.4 No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. 11.5 No Waiver. The powers conferred upon
Agent and Lender by this Agreement are solely to protect its rights hereunder
and under the other Loan Documents and its interest in the Collateral and shall
not impose any duty upon Agent or Lender to exercise any such powers. No
omission or delay by Agent or Lender at any time to enforce any right or remedy
reserved to it, or to require performance of any of the terms, covenants or
provisions hereof by Borrower at any time designated, shall be a waiver of any
such right or remedy to which Agent or Lender is entitled, nor shall it in any
way affect the right of Agent or Lender to enforce such provisions thereafter.
11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Section 6.3 shall survive the
termination of this Agreement.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag035.jpg]
11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents without Borrower’s consent which
shall not be unreasonably held or delayed to any party that (a) is a competitor
of Borrower, or (b) is a Person organized or resident outside the United States,
it being acknowledged that in all cases, any transfer to an Affiliate of any
Lender or Agent shall be allowed. 11.8 Governing Law. This Agreement and the
other Loan Documents have been negotiated and delivered to Agent and Lender in
the Commonwealth of Massachusetts, and shall have been accepted by Agent and
Lender in the Commonwealth of Massachusetts. Payment to Agent and Lender by
Borrower of the Secured Obligations is due in the Commonwealth of Massachusetts.
This Agreement and the other Loan Documents shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Massachusetts,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction. 11.9 Consent to Jurisdiction and Venue. All judicial
proceedings (to the extent that the reference requirement of Section 11.10 is
not applicable) arising in or under or related to this Agreement or any of the
other Loan Documents may be brought in any state or federal court located in the
Commonwealth of Massachusetts. By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to nonexclusive
personal jurisdiction in Suffolk County, Commonwealth of Massachusetts; (b)
waives any objection as to jurisdiction or venue in the Business Litigation
Session of the Suffolk Superior County, Suffolk County, Commonwealth of
Massachusetts; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement or the
other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction. 11.10 Mutual Waiver of Jury Trial. (a) Because disputes
arising in connection with complex financial transactions are most quickly and
economically resolved by an experienced and expert Person and the parties wish
applicable state and federal laws to apply (rather than arbitration rules), the
parties desire that their disputes be resolved by a judge applying such
applicable laws.



--------------------------------------------------------------------------------



 
[concertloanandsecurityag036.jpg]
EACH OF BORROWER, AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD
PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER
AGAINST AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims,
including Claims that involve Persons other than Agent, Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship among
Borrower, Agent and Lender; and any Claims for damages, breach of contract,
tort, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement, any other Loan Document. 11.11 Professional Fees.
Borrower promises to pay Agent’s and Lender’s reasonable out-of-pocket fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to: (a)
the Loan; (b) the administration, collection, or enforcement of the Loan; (c)
the amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof. 11.12 Confidentiality. Agent and Lender acknowledge that certain items
of Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of administering the Loan
or acquiring, administering, or perfecting Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of Borrower,
except that Agent and Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its Affiliates if Agent or Lender in their sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information and are no
less restrictive than the terms of this Section 11.12;



--------------------------------------------------------------------------------



 
[concertloanandsecurityag037.jpg]
(b) if such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral after default; (g) to any participant
or assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents. Agent’s and Lender’s obligations under this Section 11.12 shall
supersede all of their respective obligations under the Non-Disclosure
Agreement. 11.13 Assignment of Rights. Borrower acknowledges and understands
that Agent or Lender may, subject to Section 11.7, sell and assign all or part
of its interest hereunder and under the Loan Documents to any Person or entity
(an “Assignee”). After such assignment the term “Agent” or “Lender” as used in
the Loan Documents shall mean and include such Assignee, and such Assignee shall
be vested with all rights, powers and remedies of Agent and Lender hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and Lender shall retain all rights, powers and
remedies hereby given. No such assignment by Agent or Lender shall relieve
Borrower of any of its obligations hereunder. Lender agrees that in the event of
any transfer by it of the Note(s)(if any), it will endorse thereon a notation as
to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon. 11.14 Revival of Secured Obligations. This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender. The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further



--------------------------------------------------------------------------------



 
[concertloanandsecurityag038.jpg]
action or documentation, to have been revived and reinstated except to the
extent of the full, final, and indefeasible payment to Agent or Lender in Cash.
11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument. 11.16 No Third Party Beneficiaries.
No provisions of the Loan Documents are intended, nor will be interpreted, to
provide or create any third-party beneficiary rights or any other rights of any
kind in any Person other than Agent, Lender and Borrower unless specifically
provided otherwise herein, and, except as otherwise so provided, all provisions
of the Loan Documents will be personal and solely among Agent, the Lender and
the Borrower. 11.17 Agency. (a) Lender hereby irrevocably appoints Hercules
Capital, Inc. to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. (b) Lender agrees to indemnify the Agent in its capacity as such (to
the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Commitments) in effect on the date on
which indemnification is sought under this Section 11.17, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder. (c) Agent in Its Individual Capacity. The Person serving as
the Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each such Person serving as Agent
hereunder in its individual capacity. (d) Exculpatory Provisions. The Agent
shall have no duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Agent shall not:



--------------------------------------------------------------------------------



 
[concertloanandsecurityag039.jpg]
(i) be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing; (ii) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Agent is required to exercise as directed in
writing by the Lender, provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity. (e) The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Lender or
as the Agent shall believe in good faith shall be necessary, under the
circumstances or (ii) in the absence of its own gross negligence or willful
misconduct. (f) The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default;
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent. (g) Reliance by Agent. Agent may rely, and shall be
fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties. In the absence of its gross negligence or willful
misconduct, Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Agent and conforming to the requirements of the Loan
Agreement or any of the other Loan Documents. Agent may consult with counsel,
and any opinion or legal advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, not taken or
suffered by Agent hereunder or under any Loan Documents in



--------------------------------------------------------------------------------



 
[concertloanandsecurityag040.jpg]
accordance therewith. Agent shall have the right at any time to seek
instructions concerning the administration of the Collateral from any court of
competent jurisdiction. Agent shall not be under any obligation to exercise any
of the rights or powers granted to Agent by this Agreement, the Loan Agreement
and the other Loan Documents at the request or direction of Lenders unless Agent
shall have been provided by Lender with adequate security and indemnity against
the costs, expenses and liabilities that may be incurred by it in compliance
with such request or direction. 11.18 Publicity. None of the parties hereto nor
any of its respective member businesses and Affiliates shall, without the other
parties’ prior written consent (which shall not be unreasonably withheld or
delayed), publicize or use (a) the other party's name (including a brief
description of the relationship among the parties hereto), logo or hyperlink to
such other parties’ web site, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the " Publicity
Materials"); (b) the names of officers of such other parties in the Publicity
Materials; and (c) such other parties’ name, trademarks, servicemarks in any
news or press release concerning such party; provided however, notwithstanding
anything to the contrary herein, no such consent shall be required (i) to the
extent necessary to comply with the requests of any regulators, legal
requirements or laws applicable to such party, pursuant to any listing agreement
with any national securities exchange (so long as such party provides prior
notice to the other party hereto to the extent reasonably practicable) and (ii)
to comply with Section 11.12. (SIGNATURES TO FOLLOW)



--------------------------------------------------------------------------------



 
[concertloanandsecurityag041.jpg]
IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.
BORROWER: CONCERT PHARMACEUTICALS, INC. Signature: /s/ Roger D. Tung_________
Print Name: Roger D. Tung___________ Title: Chief Executive Officer____
[Signatures continued on next page]



--------------------------------------------------------------------------------



 
[concertloanandsecurityag042.jpg]
Accepted in Boston, Massachusetts: AGENT: HERCULES CAPITAL, INC. /s/ Zhuo
Huang____________________ Zhuo Huang, Associate General Counsel LENDER: HERCULES
TECHNOLOGY II, L.P., a Delaware limited partnership By: Hercules Technology SBIC
Management, LLC, its General Partner By: Hercules Capital, Inc., its Manager By:
/s/ Zhuo Huang__________ Zhuo Huang, Associate General Counsel HERCULES
TECHNOLOGY III, L.P., a Delaware limited partnership By: Hercules Technology
SBIC Management, LLC, its General Partner By: Hercules Capital, Inc., its
Manager By: /s/ Zhuo Huang__________ Zhuo Huang, Associate General Counsel



--------------------------------------------------------------------------------



 
[concertloanandsecurityag043.jpg]
Table of Addenda, Exhibits and Schedules Addendum 1: SBA Provisions Exhibit A:
Advance Request Attachment to Advance Request Exhibit B: Term Note Exhibit C:
Name, Locations, and Other Information for Borrower Exhibit D: Borrower’s
Patents, Trademarks, Copyrights and Licenses Exhibit E: Borrower’s Deposit
Accounts and Investment Accounts Exhibit F: Compliance Certificate Exhibit G:
Joinder Agreement Exhibit H: ACH Debit Authorization Agreement Schedule 1
Subsidiaries Schedule 1.1 Commitments Schedule 1A Existing Permitted
Indebtedness Schedule 1B Existing Permitted Investments Schedule 1C Existing
Permitted Liens Schedule 5.3 Consents, Etc. Schedule 5.5 Actions Before
Governmental Authorities Schedule 5.8 Tax Matters Schedule 5.9 Intellectual
Property Claims Schedule 5.10 Intellectual Property Schedule 5.11 Borrower
Products Schedule 5.14 Capitalization Schedule 7.20 Post-Closing Obligations



--------------------------------------------------------------------------------



 
[concertloanandsecurityag044.jpg]
ADDENDUM 1 to LOAN AND SECURITY AGREEMENT (a) Borrower’s Business. For purposes
of this Addendum 1, Borrower shall be deemed to include its “affiliates” as
defined in Title 13 Code of Federal Regulations Section 121.103. Borrower
represents and warrants to Agent and Lender as of the Closing Date and covenants
to Agent and Lender for a period of one year after the Closing Date with respect
to subsections 2, 3, 4, 5, 6 and 7 below, as follows: 1. Size Status. Borrower
does not have tangible net worth in excess of $19.5 million or average net
income after Federal income taxes (excluding any carry-over losses) for the
preceding two completed fiscal years in excess of $6.5 million. Borrower’s
primary NAICS code is 325412 and has less than 70 employees in the aggregate; 2.
No Relender. Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;
3. No Passive Business. Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties). Borrower’s employees are carrying on the majority
of day to day operations. Borrower will not pass through substantially all of
the proceeds of the Loan to another entity; 4. No Real Estate Business. Borrower
is not classified under Major Group 65 (Real Estate) or Industry No. 1531
(Operative Builders) of the SIC Manual. The proceeds of the Loan will not be
used to acquire or refinance real property unless Borrower (x) is acquiring an
existing property and will use at least 51 percent of the usable square footage
for its business purposes; (y) is building or renovating a building and will use
at least 67 percent of the usable square footage for its business purposes; or
(z) occupies the subject property and uses at least 67 percent of the usable
square footage for its business purposes. 5. No Project Finance. Borrower’s
assets are not intended to be reduced or consumed, generally without
replacement, as the life of its business progresses, and the nature of
Borrower’s business does not require that a stream of cash payments be made to
the business's financing sources, on a basis associated with the continuing sale
of assets (e.g., real estate development projects and oil and gas wells). The
primary purpose of the Loan is not to fund production of a single item or
defined limited number of items,



--------------------------------------------------------------------------------



 
[concertloanandsecurityag045.jpg]
generally over a defined production period, where such production will
constitute the majority of the activities of Borrower (e.g., motion pictures and
electric generating plants). 6. No Farm Land Purchases. Borrower will not use
the proceeds of the Loan to acquire farm land which is or is intended to be used
for agricultural or forestry purposes, such as the production of food, fiber, or
wood, or is so taxed or zoned. 7. No Foreign Investment. The proceeds of the
Loan will not be used substantially for a foreign operation. At the time of the
Loan, Borrower will not have more than 49 percent of its employees or tangible
assets located outside the United States of America. The representation in this
subsection (7) is made only as of the date hereof and shall not continue for one
year as contemplated in the first sentence of this Section 1. (b) Small Business
Administration Documentation. Agent and Lender acknowledge that Borrower
completed, executed and delivered to Agent SBA Forms 480, 652 and 1031 (Parts A
and B) together with a business plan showing Borrower’s financial projections
(including balance sheets and income and cash flows statements) for the period
described therein and a written statement (whether included in the purchase
agreement or pursuant to a separate statement) from Agent regarding its intended
use of proceeds from the sale of securities to Lender (the “Use of Proceeds
Statement”). Borrower represents and warrants to Agent and Lender that the
information regarding Borrower and its affiliates set forth in the SBA Form 480,
Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of the
Closing Date is accurate and complete. (c) Inspection. The following covenants
contained in this Section (c) are intended to supplement and not to restrict the
related provisions of the Loan Documents. Subject to the preceding sentence,
Borrower will permit, for so long as Lender holds any debt or equity securities
of Borrower, Agent, Lender or their representative, at Agent’s or Lender’
expense, and examiners of the SBA to visit and inspect the properties and assets
of Borrower, to examine its books of account and records, and to discuss
Borrower’s affairs, finances and accounts with Borrower’s officers, senior
management and accountants, all at such reasonable times as may be requested by
Agent or Lender or the SBA. (d) Annual Assessment. Promptly after the end of
each calendar year (but in any event prior to February 28 of each year) and at
such other times as may be reasonably requested by Agent or Lender, Borrower
will deliver to Agent a written assessment of the economic impact of Lender’s
investment in Borrower, specifying the full-time equivalent jobs created or
retained in connection with the investment, the impact of the investment on the
businesses of Borrower in terms of expanded revenue and taxes, other economic
benefits resulting from the investment (such as technology development or



--------------------------------------------------------------------------------



 
[concertloanandsecurityag046.jpg]
commercialization, minority business development, or expansion of exports) and
such other information as may be required regarding Borrower in connection with
the filing of Lender’s SBA Form 468. Lender will assist Borrower with preparing
such assessment. In addition to any other rights granted hereunder, Borrower
will grant Agent and Lender and the SBA access to Borrower’s books and records
for the purpose of verifying the use of such proceeds. Borrower also will
furnish or cause to be furnished to Agent and Lender such other information
regarding the business, affairs and condition of Borrower as Agent or Lender may
from time to time reasonably request. (e) Use of Proceeds. Borrower will use the
proceeds from the Loan only for purposes set forth in Section 7.17. Borrower
will deliver to Agent from time to time promptly following Agent’s request, a
written report, certified as correct by Borrower's Chief Financial Officer,
verifying the purposes and amounts for which proceeds from the Loan have been
disbursed. Borrower will supply to Agent such additional information and
documents as Agent reasonably requests with respect to its use of proceeds and
will permit Agent and Lender and the SBA to have access to any and all Borrower
records and information and personnel as Agent deems necessary to verify how
such proceeds have been or are being used, and to assure that the proceeds have
been used for the purposes specified in Section 7.17. (f) Activities and
Proceeds. Neither Borrower nor any of its affiliates (if any) will engage in any
activities or use directly or indirectly the proceeds from the Loan for any
purpose for which a small business investment company is prohibited from
providing funds by the SBIC Act, including 13 C.F.R. §107.720. Without obtaining
the prior written approval of Agent, Borrower will not change within 1 year of
the date hereof, Borrower’s current business activity to a business activity
which a licensee under the SBIC Act is prohibited from providing funds by the
SBIC Act. (g) Redemption Provisions. Notwithstanding any provision to the
contrary contained in the Certificate of Incorporation of Borrower, as amended
from time to time (the “Charter”), if, pursuant to the redemption provisions
contained in the Charter, if any, Lender is entitled to a redemption of its
Warrant, such redemption (in the case of Lender) will be at a price equal to the
redemption price set forth in the Charter (the “Existing Redemption Price”). If,
however, Lender delivers written notice to Borrower that the then current
regulations promulgated under the SBIC Act prohibit payment of the Existing
Redemption Price in the case of an SBIC, the amount Lender will be entitled to
receive shall be the greater of (i) fair market value of the securities being
redeemed taking into account the rights and preferences of such securities plus
any costs and expenses of the Lender incurred in making or maintaining the
Warrant, and (ii) the Existing Redemption Price where the amount of accrued but
unpaid dividends payable to the Lender is limited to Borrower's earnings plus
any costs and expenses of the Lender incurred in making or maintaining the
Warrant; provided, however, the amount calculated in subsections (i) or (ii)
above shall not exceed the Existing Redemption Price. (h) Compliance and
Resolution. Borrower agrees that a failure to comply with Borrower’s obligations
under this Addendum, or any other set of facts or



--------------------------------------------------------------------------------



 
[concertloanandsecurityag047.jpg]
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender. In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (i) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (ii) upon
request of Lender or Agent, Borrower will cooperate and assist with any
assignment of the financing agreements among Hercules Technology II, L.P.,
Hercules Technology III, L.P. and Hercules Capital, Inc.



--------------------------------------------------------------------------------



 